Citation Nr: 1212651	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation for bilateral pes planus with plantar fasciitis in excess of 30 percent from May 2, 2002, to July 31, 2005, and in excess of 10 percent from August 1, 2005, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from May 1975 to May 1977 and August 1979 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for bilateral pes planus and assigned a 30 percent rating, effective from May 2, 2002.  In May 2005, the RO reduced the rating to 0 percent, effective August 1, 2005.  In a February 2008 rating decision, the RO assigned a temporary evaluation of 100 percent, effective June 17, 2005, based on surgical or other treatment necessitating convalescence.  The RO granted an increased rating of 10 percent for pes planus, effective August 1, 2005, in August 2008.  

In the interest of clarity, the Board will discuss the procedural posture of the present appeal.  The March 2003 rating decision granted service connection for bilateral pes planus and assigned a 30 percent rating, effective from May 2, 2002.  Thereafter, VA treatment records relating to the Veteran's feet, dated in February 2004, were received within one year of the March 2003 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the March 2003 rating action, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition and must relate any subsequent evidence back to this original claim.  38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  As such, the March 2003 rating action is the proper determination certified for appellate review.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In March 2006, the Veteran indicated that he had an upcoming appointment with Dr. Bryan Randolph, a podiatric surgeon, later that same month.  On remand, the Veteran's complete treatment records from Dr. Bryan Randolph should be obtained.  

Additionally, there are some VA treatment records related to the Veteran's feet dated in February 2004.  As the case must be remanded to obtain the Veteran's private treatment records, efforts should be undertaken to ensure that his complete VA treatment records have been obtained.

Finally, the Veteran was last afforded a VA examination in January 2006, more than six years ago.  On remand, he should be afforded a contemporaneous VA examination of his feet.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to his feet from the Shreveport VA treatment facility, dated since May 2002.

2.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to his feet from Dr. Bryan Randolph, dated since July 2005.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his feet.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify all residuals attributable to the Veteran's bilateral pes planus with plantar fasciitis.

The examiner should state whether or not there is evidence of marked pronation; extreme tenderness of plantar surfaces of the feet; marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances; marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; or characteristic callosities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal.  If his claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


